
	

114 HR 1028 IH: Return of Certain Lands At Fort Wingate to The Original Inhabitants Act
U.S. House of Representatives
2015-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1028
		IN THE HOUSE OF REPRESENTATIVES
		
			February 24, 2015
			Mr. Pearce (for himself and Mr. Young of Alaska) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To provide for the implementation of the negotiated property division regarding Former Fort Wingate
			 Depot Activity in McKinley County, New Mexico, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Return of Certain Lands At Fort Wingate to The Original Inhabitants Act. 2.FindingsCongress finds the following:
 (1)In January 1993, the active mission of the Fort Wingate Activity Depot located in McKinley County, New Mexico (in this Act referred to as Former Fort Wingate Depot Activity), ceased, and the installation was closed pursuant to title II of the Defense Authorization Amendments and Base Closure and Realignment Act (Public Law 100–526; 10 U.S.C. 2687 note).
 (2)The lands occupied by the Former Fort Wingate Depot Activity were originally the ancestral lands of both the Zuni Tribe and Navajo Nation, as indicated by the ancestral history and large number of archaeological and cultural sites identified on the lands.
 (3)The Secretary of the Interior, with the support of the Zuni Tribe, the Navajo Nation, and other concerned parties, determined that upon completion of environmental remediation of Former Fort Wingate Depot Activity, lands no longer needed by the Department of the Army would be transferred to the Secretary of the Interior and held in trust by the United States for the benefit of the Zuni Tribe and the Navajo Nation.
 (4)On July 8, 2013, the Zuni Tribe and the Navajo Nation, acting through the respective tribal leadership, who received authority from their tribal governments to enter into good faith discussions, and through their respective legal representatives, met in the Capitol office of Congressman Don Young, with Congressman Ben Ray Luján and Congressman Steve Pearce present, for final discussions to fairly divide Former Fort Wingate Depot Activity.
 (5)In the resulting discussions, the tribal leaders informally agreed to the property divisions reflected in the map titled Fort Wingate Depot Activity Negotiated Property Divisions July 2013 prepared by the Army Corps of Engineers (in this Act referred to as the Map), and the land division outlined in section 3 was created in consultation with the Zuni Tribe and the Navajo Nation.
 (6)This Act achieves the goal of fairly dividing Former Fort Wingate Depot Activity for the benefit of the Zuni Tribe and the Navajo Nation.
			3.Division and treatment of lands of former Fort Wingate Depot Activity, New Mexico, to benefit the
			 Zuni Tribe and Navajo Nation
 (a)Immediate trust on behalf of Zuni Tribe; ExceptionSubject to valid existing rights and to easements reserved pursuant to section 4, all right, title, and interest of the United States in and to the lands of Former Fort Wingate Depot Activity depicted in blue on the Map and transferred to the Secretary of the Interior are to be held in trust by the Secretary of the Interior for the Zuni Tribe as part of the Zuni Reservation, unless the Zuni Tribe otherwise elects under subparagraphs (B) and (C) of subsection (c)(3) to have the parcel conveyed to it in Restricted Fee Status.
 (b)Immediate trust on behalf of the Navajo Nation; ExceptionSubject to valid existing rights and to easements reserved pursuant to section 4, all right, title, and interest of the United States in and to the lands of Former Fort Wingate Depot Activity depicted in blue on the Map and transferred to the Secretary of the Interior are to be held in trust by the Secretary of the Interior for the Navajo Nation as part of the Navajo Reservation, unless the Navajo Nation otherwise elects under subsection (c)(3) to have the parcel conveyed to it in Restricted Fee Status.
			(c)Subsequent transfer and trust; restricted fee status alternative
 (1)Transfer upon completion of remediationNot later than 60 days after the date on which the New Mexico Environmental Department certifies that remediation of a parcel of land of Former Fort Wingate Depot Activity has been completed consistent with section 5, the Secretary of the Army shall transfer administrative jurisdiction over the parcel to the Secretary of the Interior.
 (2)Notification of transferNot later than 30 days after the date on which the Secretary of the Interior assumes administrative jurisdiction over a parcel of land of Former Fort Wingate Depot Activity under paragraph (1), the Secretary of the Interior shall notify the Zuni Tribe and Navajo Nation of the transfer of administrative jurisdiction over the parcel.
				(3)Trust or restricted fee status
 (A)TrustExcept as provided in subparagraph (B), the Secretary of the Interior shall hold each parcel of land of Former Fort Wingate Depot Activity transferred under paragraph (1) in trust—
 (i)for the Zuni Tribe, in the case of land depicted in blue on the Map; or (ii)for the Navajo Nation, in the case of land depicted in green on the Map.
 (B)Restricted fee status alternativeIn lieu of having a parcel of land held in trust under subparagraph (A), the Zuni Tribe, with respect to land depicted in blue on the Map, and the Navajo Nation, with respect to land depicted in green on the Map, may elect to have the Secretary of the Interior convey the parcel or any portion of the parcel to it in restricted fee status.
 (C)Notification of electionNot later than 45 days after the date on which the Zuni Tribe or the Navajo Nation receives notice under paragraph (2) of the transfer of administrative jurisdiction over a parcel of land of Former Fort Wingate Depot Activity, the Zuni Tribe or the Navajo Nation shall notify the Secretary of the Interior of an election under subparagraph (B) for conveyance of the parcel or any portion of the parcel in restricted fee status.
 (D)ConveyanceAs soon as practicable after receipt of a notice from the Zuni Tribe or the Navajo Nation under subparagraph (C), but in no case later than 6 months after receipt of the notice, the Secretary of the Interior shall convey, in restricted fee status, the parcel of land of Former Fort Wingate Depot Activity covered by the notice to the Zuni Tribe or the Navajo Nation, as the case may be.
 (E)Restricted fee status definedFor purposes of this Act only, the term restricted fee status, with respect to land conveyed under subparagraph (D), means that the land so conveyed— (i)shall be owned in fee by the Indian tribe to whom the land is conveyed;
 (ii)shall be part of the Indian tribe’s Reservation and expressly made subject to the jurisdiction of the Indian tribe;
 (iii)shall not be sold by the Indian tribe without the consent of Congress; (iv)shall not be subject to taxation by any government other than the government of the Indian tribe; and
 (v)shall not be subject to any provision of law providing for the review or approval by the Secretary of the Interior before an Indian tribe may use the land for any purpose, directly or through agreement with another party.
						(d)Survey and boundary requirements
 (1)In generalThe Secretary of the Interior shall— (A)provide for the survey of lands of Former Fort Wingate Depot Activity taken into trust for the Zuni Tribe or the Navajo Nation or conveyed in restricted fee status for the Zuni Tribe or the Navajo Nation under subsection (a), (b), or (c); and
 (B)establish legal boundaries based on the Map as parcels are taken into trust or conveyed in restricted fee status.
 (2)ConsultationNot later than 90 days after the date of the enactment of this Act, the Secretary of the Interior shall consult with the Zuni Tribe and the Navajo Nation to determine their priorities regarding the order in which parcels should be surveyed, and, to the greatest extent feasible, the Secretary shall follow these priorities.
 (e)Relation to certain regulationsPart 151 of title 25, Code of Federal Regulations, shall not apply to taking lands of Former Fort Wingate Depot Activity into trust under subsection (a), (b), or (c).
			4.Retention of necessary easements and access
 (a)Easements for cleanup and remediationThe lands of Former Fort Wingate Depot Activity held in trust or conveyed in restricted fee status pursuant to section 3 shall be subject to reservation by the United States of such easements as the Secretary of the Army determines are reasonably required to permit access to lands of Former Fort Wingate Depot Activity for administrative, environmental cleanup, and environmental remediation purposes. The Secretary of the Army shall provide to the governments of the Zuni Tribe and the Navajo Nation written copies of all easements reserved under this subsection.
			(b)Shared access
 (1)Parcel 1 shared cultural and religious accessIn the case of the lands of Former Fort Wingate Depot Activity depicted as Parcel 1 on the Map, the lands shall be held in trust subject to a shared easement for cultural and religious purposes only. Both the Zuni Tribe and the Navajo Nation shall have unhindered access to their respective cultural and religious sites within Parcel 1. Within 1 year after the date of the enactment of this Act, the Zuni Tribe and the Navajo Nation shall exchange detailed information to document the existence of cultural and religious sites within Parcel 1 for the purpose of carrying out this paragraph. The information shall also be provided to the Secretary of the Interior.
 (2)Other shared accessSubject to the written consent of both the Zuni Tribe and the Navajo Nation, the Secretary of the Interior may facilitate shared access to other lands held in trust or restricted fee status pursuant to section 3, including, but not limited to, religious and cultural sites.
 (c)I–40 Frontage road entranceThe access road for the Former Fort Wingate Depot Activity, which originates at the frontage road for Interstate 40 and leads to the parcel of the Former Fort Wingate Depot Activity depicted as administration area on the Map, shall be held in common by the Zuni Tribe and Navajo Nation to provide for equal access to Former Fort Wingate Depot Activity.
 (d)Department of Defense Access to Missile Defense Agency facilityLands held in trust or conveyed in Restricted Fee Status pursuant to section 3 shall be subject to easements reasonably required to permit access to the Missile Defense Agency facility as needed by the Department of Defense.
			5.Environmental remediation
 (a)Responsibility for cleanupNothing in this Act shall be construed as alleviating, altering, or affecting the responsibility of the United States for cleanup and remediation of Former Fort Wingate Depot Activity according to the terms previously agreed to by the Secretary of the Army and the New Mexico Environment Department.
 (b)LiabilityNeither the Zuni Tribe nor the Navajo Nation shall be liable for any damages resulting from Department of the Army activities on Former Fort Wingate Depot Activity or the use by the Department of the Army of hazardous substances, toxic substances, heavy metals, explosives, pollutants, contaminants, waste or petroleum products, or any combination thereof, regardless of when the contamination is discovered or where it has spread.
			(c)Treatment of claims against tribes
 (1)In generalThe Zuni Tribe and the Navajo Nation shall be held harmless from any claim, suit, demand, judgment, cost, or fee arising from Department of the Army activities on or off the Former Fort Wingate Depot Activity site, or the prior use of hazardous substances, toxic substances, heavy metals, explosives, pollutants, contaminants, waste or petroleum products, or any combination thereof, regardless of when the contamination is discovered or where it has spread.
 (2)Notification requirementAfter a parcel of land of Former Fort Wingate Depot Activity has been transferred or conveyed under section 3, the Zuni Tribe or the Navajo Nation shall notify the Secretary of the Army of the existence or discovery of any contamination or hazardous material on the parcel.
 (d)Effect of environmental certificationCertification by the New Mexico Environment Department that a parcel of land of Former Fort Wingate Depot Activity has been fully remediated shall satisfy all Federal environmental requirements necessary for the Secretary of the Army and the Secretary of the Interior to carry out their responsibilities to transfer or convey the parcel under section 3.
			
